Notice of Pre-AIA  or AIA  Status
           The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action 

1.        Applicants’ election without traverse of invention Group I in the reply filed on 6/1/2021 is acknowledged.  Applicants’ further election of subgroup A in the reply filed on 6/1/2021 is also acknowledged.  However, applicants did not distinctly and specifically point out the supposed errors in the restriction requirement of subgroup A, the election has been treated as an election without traverse (MPEP § 818.01(a)).
2.       Withdrawn claims 26, 27 and 31-40 should each bear a status identifier 
--(Withdrawn)--.

Claim Objection 
Claims 29 and 30 are objected to because of the following informalities: 
(1) In claims 29 and 30, lines 1-2, “blade storage assembly” should read --the blade storage assembly-- since it refers to the one previously cited.
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.       Claims 29 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          (1) In claims 29 and 30, line 2, “at least one engagement member” is vague.  Is it in addition to “engagement members” cited in claim 21?

Claim Interpretation – 35 U.S.C. 112, 6th paragraph                                                                                                                                                                                                         1.        The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112, 6th. paragraph. The presumption that § 112, 6th is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112, 6th.  The presumption that 35 U.S.C. § 112, 6th is not invoked is rebutted when the 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112, 6th except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112, 6th except as otherwise indicated in an Office action. 
2.       Claim limitations “engagement members … configured to secure” (cited in claim 21) and “engagement members … configured to provide resistance … and prevent” (cited in claim 22) have been interpreted under 35 U.S.C. 112, 6th because it uses a generic placeholder “engagement members” coupled with functional languages “configured to secure” and “configured provide resistance … and prevent … removed from” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “engagement members” is a generic placeholder and is not recognized as the name of a structure but is merely a substitute for the term "means".
Since the claim limitations invokes 35 U.S.C. 112, 6th, claims 21 and 22 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
  

Claim Rejection - pre-AIA  35 U.S.C. 103(a)
1.        The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented 

2.       Claims 21, 23-25, 29 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ronan (U.S. Patent Application Publication No. 2010/0212162).
         Regarding claim 21, Ronan discloses a cutter apparatus (see Figs.10-10A) comprising:
          a housing (39’) configured for gripping by a hand;
          a blade holder (24’) and/or a blade (36’) coupled to the housing (39’); and
          a blade storage assembly (40’) coupled to and repositionable in relation to a portion of the housing (39’), the blade storage assembly (40’) including a blade storage compartment (44’, see Fig.10A) and engagement members (43’, see Fig.19);
          wherein the housing (39’) includes side wall portions (i.e. detent surfaces in the housing 39’, see paragraph [0105], lines 1-5), and the side wall portions and the engagement members (43’) are configured to secure the blade storage assembly (40’) in one or more positions in relation to the housing (39’); 
          wherein the housing (39’) including surfaces or portions (i.e. detent surfaces in the housing 39’, see paragraph [0105], lines 1-5) configured to receive the engagement members when the blade storage assembly (110) is in a closed position (see Fig.10, and paragraph [0103], lines 7-11) as claimed.  While Ronan’s engagement members (43’) are not the same as Applicants disclosed, however, Ronan’s engagement members (43’) are deemed to be functional equivalent for securing the blade storage assembly (40’) in one or more positions in relation to the housing (39’) as claimed.     
Regarding claim 23, Ronan’s engagement members (43’) are located at side portions (42’) of the blade storage assembly (40’).  
          Regarding claim 24, Ronan’s engagement members (43’) include pairs of engagement members (see paragraph [0036], lines 20-23). 
          Regarding claim 25, both Ronan’s engagement members (43’) shaped like a protrusion (see Fig.19) rather than a protrusion and a hook.  However, there is no criticality to the exact shape of the engagement members, so long as they perform the requisite function.  As set forth by the court in In re Dailey, 149 USPQ 47 and discussed in MPEP 2144.04 IV(B), the exact shape of an object is only patentable inasmuch it has function not shown by the prior art.  In this case, the general concept of having the engagement members for securing the blade storage assembly in one or more positions in relation to the housing is displayed by Ronan, and it would have been obvious to one of ordinary skill in the art to have made Ronan’s engagements members (43’) of most any shape, so long as it performs the function of facilitating securing the blade storage assembly (40’) in one or more positions in relation to the housing (39’).         
          Regarding claim 29, the engagement member (43’) of Ronan’s blade storage assembly (40’) is within the housing (39’) when the blade storage assembly (40’) is in a closed position (Fig.10) and is external to the housing (39’) when the blade storage assembly (40’) is in an opened position (note the position of the engagement member 43’ in Figs.19-20).
          Regarding claim 30, Ronan’s cutter apparatus has at least one engagement member (43’) of the blade storage assembly (40’) within the housing (39’) when the blade storage assembly (40’) is in a closed position (Fig.10).  
Indication of Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724